Sharpstein, J.:
It was not error to decree a dissolution of the copartnership, although there is no specific prayer for it in the pleadings. There is a prayer for general relief, and the facts found by the Court entitle the defendants to a decree of dissolution. Under these circumstances, the question whether it should be decreed or not, was one which addressed itself to the sound discretion *81of the Court which tried the case. And its judgment will not be disturbed, unless it be made to appear that such discretion has been abused. (N. C. & S. C. Co. v. Kidd, 37 Cal. 282.)
Nor did the Court err in decreeing a sale of all the partnership property, which would include debts due to the firm. It might have provided for the collection of these ; but it was within the power and discretion of the Court to decree a sale of them.
The appeal is from the judgment, and as that appears to he sufficiently supported by the findings, it follows that it must be affirmed.
Judgment affirmed.
Myrick, J., and Thornton, J., concurred.